Exhibit 10.8

AMENDMENT NO. 1 TO WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK dated as
of May 30, 2008 (this “Amendment”) among eDiets.com, Inc., a Delaware
Corporation (the “Company”) and Prides Capital Fund I, L.P. (the “Purchaser”).

PRELIMINARY STATEMENTS:

(1) WHEREAS, the parties hereto have entered into that certain Warrant for the
Purchase of Shares of Common Stock dated as of August 31, 2007 (the “Warrant”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Warrant or in that certain Note and Warrant Purchase
Agreement dated August 31, 2007 (the “Note and Warrant Purchase Agreement”)
among the Company and the Purchaser.

(2) WHEREAS, the Company has requested that the Warrant be amended as provided
herein.

(3) The Purchaser is, on the terms and conditions stated below, willing to grant
the request of the Company and the Company and the Purchaser have agreed to
amend the Warrant as hereinafter set forth.

SECTION 1. Amendments to Warrant. The Warrant is, effective as of the date
hereof and subject to the satisfaction of the conditions precedent set forth in
Section 2, hereby amended as follows:

(a) Article 3 is amended by: (1) renumbering existing subsection (c) as
subsection (d); (2) renumbering existing subsection (d) as new subsection (e);
and (3) inserting new subsection (c) to read as follows:

(c) If, at any time while this Warrant is outstanding, the Company shall issue
additional shares of Common Stock for consideration per share less than the then
current market price (determined (a) in the event that the Common Stock is
publicly listed, by reference to the closing sales price of the Common Stock on
the date of such issue or (b) in the event that the Common Stock is not publicly
listed, by reference to the then current market value of each share of Common
Stock as determined by the Board of Directors of the Company in good faith;
provided, however, that in the event of a sale, merger, liquidation, dissolution
or winding up of the Company (each, a ‘Liquidity Event’), current market price
means the amount per share payable to the holders of the Common Stock upon the
consummation of such Liquidity Event), then the Per Share Warrant Price of the
Warrant Shares shall be reduced, concurrently with such issue, to a price
(calculated to the nearest cent) determined by multiplying such Per Share
Warrant Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of shares which the aggregate consideration received by the Company for
the total number of additional shares of Common Stock so issued would purchase
at the then current fair market price, and the denominator of which shall be the
number of shares of Common Stock outstanding immediately prior to such

 

1



--------------------------------------------------------------------------------

issue plus the number of such additional shares of Common Stock so issued.
Notwithstanding the foregoing, no adjustment to the Per Share Warrant Price
shall be required under this Section 3(c): (i) in connection with the issuance
of shares of Common Stock and/or options, warrants or other Common Stock
purchase rights and the Common Stock issued pursuant to such options, warrants
or other rights (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like after the date hereof) issued or to be issued
after the date hereof to employees, officers or directors of, or consultants or
advisors to the Company or any subsidiary, pursuant to stock purchase or stock
option or employee benefit plans or other arrangements that are approved by the
board of directors of the Company; (ii) in connection with a bona fide firm
commitment underwritten public offering with a nationally recognized underwriter
which generates gross proceeds to the Company in excess of $15 million;
(iii) upon conversion of any options, warrants or other rights to acquire shares
of Common Stock that are outstanding on the day immediately preceding the date
hereof, provided, however, that the terms of such options, warrants or rights
are not amended, modified or changed on or after the date hereof; or (iv) in
connection with shares of Common Stock issued as consideration for the
acquisition of another company or business in which the shareholders of the
Company do not have a majority ownership interest, which acquisition has been
approved by the board of directors of the Company and provided that after giving
effect to such acquisition the Company is the surviving entity.

(b) Article 6 is amended by inserting a new sentence at the end of subsection
(b) to read as follows:

Notwithstanding the foregoing, this Warrant shall not be sold or otherwise
transferred, except to an Affiliate (as such term is defined that certain note
and warrant purchase agreement dated August 31, 2007 entered into by the Company
and Prides Capital Fund I, L.P., the ‘Note and Warrant Purchase Agreement’),
unless all amounts due under the Notes (as such term is defined in the Note and
Warrant Purchase Agreement) have been paid in full.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective
upon its execution by the parties hereto.

SECTION 3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that, as of the date hereof and after
giving effect to this Amendment, (a) this Amendment has been duly authorized,
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles (regardless of whether enforcement is sought in equity or at law) and
(b) the Warrant (as amended by this Amendment) and all other Note Documents are
and remain legal, valid, binding and enforceable obligations of the Note Parties
in accordance with the terms thereof except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles (regardless of whether
enforcement is sought in equity or at law).

 

2



--------------------------------------------------------------------------------

SECTION 4. Reference to and Effect on the Note Documents.

(a) On and after the effectiveness of this Amendment, each reference in the
Warrant to “this Warrant”, “hereunder”, “hereof” or words of like import
referring to the Warrant, shall mean and be a reference to the Warrant, as
amended by this Amendment.

(b) The Warrant and each of the other Note Documents, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. Without limiting the generality
of the foregoing, the Security Agreement and all of the Collateral described
therein do and shall continue to secure the payment of all Secured Obligations
(as defined in the Security Agreement) of the Note Parties under the Note
Documents, in each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Purchaser under any of the Note Documents, nor constitute a waiver
of any provision of any of the Note Documents.

SECTION 5. Costs and Expenses. The Company agrees to indefeasibly pay on demand
all costs and expenses of the Purchaser in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Purchaser) in accordance with the terms of Section 2.1 of the Note and
Warrant Purchase Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EDIETS.COM, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary PRIDES CAPITAL FUND I, L.P. By:  
Prides Capital Partners, LLC, its General Partner By:  

/s/ Kevin A. Richardson II

Name:   Kevin A. Richardson II Title:  

 

Signature Page to Amendment No. 1 to Warrant



--------------------------------------------------------------------------------

CONSENT

Dated as of May 30, 2008

We, the undersigned, as Guarantors under the Guaranty and the Security Agreement
(each as defined in the Note and Warrant Purchase Agreement) in favor of the
Purchaser and, for its benefit, hereby consent to the foregoing Amendment No. 1
to the Warrant (the “Amendment”) and hereby confirm and agree that
(a) notwithstanding the effectiveness of such Amendment, the Guaranty and
Security Agreement are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Guaranty, Security
Agreement and Intellectual Property Security Agreement to “Warrant”,
“thereunder”, “thereof”, or words of like import shall mean and be a reference
to the Warrant, as amended by such Amendment.

 

EDIETS, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary NUTRIO.COM, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   Secretary

 

Signature Page to Consent to Amendment No. 1 to Warrant